IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,292-01



AARON T. HITTLE, Relator


v.


POLK COUNTY DISTRICT CLERK, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM POLK COUNTY




 Per curiam.


O R D E R


 This is an original application for a writ of mandamus.  Relator contends that he
attempted to file an application for a writ of habeas corpus with the Polk County District
Clerk challenging a prison disciplinary action where he lost good-conduct time. Relator
claims, however, that the application was not accepted for filing and was returned to him by
the District Clerk.  He states that the District Clerk indicated that an application filed under
Article 11.07 of the Code of Criminal Procedure could only be used to challenge a criminal
conviction.
	While the District Clerk is correct insofar as this Court has stated that it will not
entertain claims concerning alleged violations of prison disciplinary procedures, see Ex parte
Brager, 704 S.W.2d 46 (Tex. Crim. App. 1986), a clerk has a duty to accept an application
under Article 11.07.  See Tex. Code Crim. Proc. art. 11.07 § 3(b); Deleon v. Dist. Clerk,
No. AP-75,353, 2006 Tex. Crim. App. LEXIS 502 (Tex. Crim. App. 2006).  This duty is
ministerial and not discretionary.  Id.  Thus, based on the foregoing, it is this Court's opinion
that additional information is required before a decision can be reached on the motion for
leave to file the instant action.  
	The Respondent, the District Clerk for Polk County, is ordered to file with this Court,
within thirty days, a response to Relator's assertion that his writ application was returned to
him unfiled.  This application for writ of mandamus is held in abeyance pending compliance
with this order.

DELIVERED: April 26, 2006

DO NOT PUBLISH